PER CURIAM.
The record discloses that the defendant was sentenced on the same day that his Second Amended Motion for a New Trial was denied and does not indicate that he waived the required twenty-four delay. La.C.Cr.P. art. 873. Even though defendant did not object to this error at the time of sentencing or urge it on appeal, the error shall be considered by this Court since it is an error discoverable by mere inspection of the pleadings and proceedings and without inspection of the evidence. La.C.Cr.P. art. 920(2); State v. Young, 337 So.2d 1196 (La. 1976).
Defendant’s conviction is affirmed, but the sentence imposed is vacated and set aside, and the case is remanded to the district court with instructions to the trial judge to sentence defendant in accordance with law.